DETAILED ACTION (Ex parte Quayle)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention Group I in the reply filed on June 11, 2021 is acknowledged.

3.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 11, 2021.
	This application is in condition for allowance except for the formal matters discussed below, and except for the presence of claims 11-20 directed to an invention non-elected without traverse.

Information Disclosure Statement
4.	The IDS filed on February 28, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Ex parte Quayle
5.	This application is in condition for allowance except for the following formal matters: 

Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “184” has been used to designate both the connection between the “control panel 22” and the “controller 170”, and the control valve between the “controller 170” and the “tilt actuator(s) 110” in Fig. 7.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities:
In conjunction with the objection to Fig. 7 of the drawings discussed above, paragraph [0050] of the specification uses reference number “184” to designate the “control valve” between the controller and the tilt actuator(s); and paragraph [0052] of the specification also uses reference number “184” to designate the “connection” between the control panel and the controller 170.
Appropriate correction is required.

Allowable Subject Matter
8.	Claims 1-10 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art, alone or in combination, did not show or teach a system for actuating a boom assembly of an agricultural sprayer, including: a linkage assembly having the combination of a lift actuator pivotably coupled between the frame and the support arm, the lift actuator being configured to raise and lower the boom assembly in a vertical direction, and a tilt actuator pivotably coupled between the frame and the boom assembly, the tilt actuator being configured to adjust a tilt angle of the boom assembly relative to the vertical direction; as well as a controller configured to selectively actuate the tilt actuator to adjust the tilt angle of the boom assembly, as set forth in claim 1.

Conclusion
10.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

US Patents to Thompson et al. and Meyer et al., and US Patent Application Publications to Rosa et al., Ito et al., Carlson et al., Grotelueschen et al. and Sullivan, are cited as of interest.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752